Citation Nr: 1339464	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial, compensable disability rating for service-connected tinea cruris and hidradenitis with sebaceous cysts and cutaneous abscesses.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to August 1991.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for post-fungal rash involving the groin (now characterized as tinea cruris and hidradenitis with sebaceous cysts and cutaneous abscesses) and assigned an initial, noncompensable disability rating, effective December 2008.  

The issue of entitlement to an increased rating for service-connected tinea cruris has been raised by the record.   See February 2013 VA Form 21-526b, 21-4138.  Therefore, that issue is referred to the AOJ for appropriate action.   


FINDING OF FACT

In February and October 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issue of entitlement to an increased rating for service-connected tinea cruris and hidradenitis with sebaceous cysts and cutaneous abscesses.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for service-connected tinea cruris and hidradenitis with sebaceous cysts and cutaneous abscesses have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2012).  

In September 2010, the RO granted service connection for post-fungal rash involving the groin and assigned an initial, noncompensable disability rating, effective December 2008.  Parenthetically, the Board notes that the Veteran's service-connected skin disability was re-characterized as tinea cruris and hidradenitis with sebaceous cysts and cutaneous abscesses in October 2011.  See October 2011 Statement of the Case (SOC) and Rating Decision.  

In September 2010, the Veteran submitted a notice of disagreement with respect to the initial, noncompensable disability rating assigned to his service-connected skin disability.  After the issuance of the October 2011 SOC, the Veteran perfected his appeal in December 2011 by submitting a statement which was accepted in lieu of VA Form 9, as the statement indicated the Veteran's desire to continue to appeal.  

However, in November 2012, the Veteran submitted a VA Form 9, on which he indicated a desire to testify before the Board at a Central Office hearing.  

Notice of the scheduled hearing was sent to the Veteran's address of record in October 2013; however, in February and October 2013, in response to the hearing notice letter, the Veteran submitted statements via VA Form 21-4138 wherein he indicated that he wished to withdraw his appeal regarding the evaluation assigned to his service-connected skin disability.  

It appears the Veteran wishes to file a new increased rating claim for his service-connected skin disability but it is also clear from two separate communications dated February and October 2013 that the Veteran wishes to withdraw the increased rating claim currently on appeal.  

Because the Veteran has withdrawn his appeal as to the issue of entitlement to an increased evaluation for service-connected tinea cruris and hidradenitis with sebaceous cysts and cutaneous abscesses, he has also effectively withdrawn his request for a Central Office Board hearing.  As such, the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing.  The Board also finds that there remain no allegations of error of fact or law for appellate consideration on the issue on appeal and that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to an initial, compensable disability rating for service-connected tinea cruris and hidradenitis with sebaceous cysts and cutaneous abscesses, and this issue is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an initial, compensable disability rating for service-connected tinea cruris and hidradenitis with sebaceous cysts and cutaneous abscesses is dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


